Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
	The following FINAL Office Action is in response to applicant’s communication filed  on 03/29/2022 regarding application 16/340,159

Status of Claims
	Claim(s) 1-4, and 6-13 are currently pending and are rejected as follows.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection have been fully considered but are not deemed to be persuasive.
Applicant argues that the previously applied prior art of Ayabakan, Safdi and Poteet do not speak on the claim limitations, nor would any person of ordinary skill in the art deem it obvious to combine them to speak on the limitations.
Examiner disagrees as the reference of Ayabakan, Safdi, and Poteet speak on the limitations as they are present in applicant’s claims. Ayabakan speaks on the limitations pertaining to an algorithm for managing a task, transmitting via a speech synthesizer commands to conduct a task, receive verbal reports from the operator, and verifying that the task execution is the transcribed into digital data, and then selecting a new order. Ayabakan does not speak on the further limitations, however, Safdi explains a method for using speech recognition to transcribe the verbal reports into digital data and then transcribing the digital data into a report. Finally, Poteet remedies the deficiencies of Ayabakan and Safdi by validating the quality of a batch and referencing the tasks to that of a batch of medication. Individually the prior art do not disclose all limitations presented by application, however, in  combination the previously applied prior art reads on the claim language as it is written in the application. In regards that the previously applied prior art does not relate to applicant’s invention, Ayabakan is in relation to the technology of a speech synthesizer giving information and instructions for the execution of a recipe, which itself is an ordered set of tasks. Safdi, is in the same field of voice recognition and transcription as it relates to the execution of a procedure, only separated by the task being in the explicit field of medicine, and thus does relate to Ayabakan in terms of technology described. Finally Ayabakan and Safdi are further supplemented by Poteet which describes the validation of a batch of medication prior to releasing it, which falls in the same field of invention as Safdi and thus supplements the references as they are presented in combination. Therefore it would have been obvious to one of ordinary skill in the art to combine the references as they are related both technologically and/or in the field in which they are implement. Further elaboration is given in the prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, and 6-13 is/are rejected under 35 U.S.C. as being unpatentable over Ayabakan (US 2016/0268786 Al) in view of Safdi (US 2010/0036676 Al) and Poteet (US 2005/0077476 Al)

Claim(s) 1 and 7 –
	Ayabakan teaches the following:
An algorithm for managing the task of a given recipe to be carried out by at least one operator in a regulatory environment said algorithm comprising instructions for a computer system to (Ayabakan: Paragraph 7, "This published application discloses a wire processing apparatus with an electronic memory for storing values commensurate with the lengths from a terminal end of the wire to the positions of cuts to be made through the plurality of coating layers, and a mechanical store for the control of the depths of each cut ... ")
Transmitting by a speech synthesizer module of a computer system, voice commands to execute the tasks of the recipe to the at least one operator Ayabakan: Paragraph 43, " ... the first voice instruction "Please remove blades" is sent to the wearable audio output device of the operator. .. ") Examiner interprets recipe, in view of the specification to include the instructions for following a set of ordered tasks
Receiving, by the computer, one or more verbal reports from the at least one operator on execution. (Ayabakan: Paragraph 15," ... operator has completed the action according to the voice instructions, a confirm component ... may be received from the operator via voice instructions ... ")
Verifying, by a control module of the computer system, the task execution transcribed into digital data, the verification of the task execution transcribed into digital data comprising comparing information reported by the at least one operator with expected information previously entered in the recipe, said expected information being selected from the group consisting of a value, a range of values, a term, and an expression. (Ayabakan: Paragraph 33, "As long as the sensed values are in predefined tolerance ranges, the values are continuously monitored and cable processing continues ... "; Paragraph 43, "The operator can confirm the instructions with "OK" ... As soon as the sensor recognizes that the blades are removed by the operator, the next voice instruction "Put blades in box 2" is generated and sent to the wearable audio output device. FIG. 4 illustrates the status B 1, B2, B3 of boxes box 1, box 2 and box 3 during the blade change actions. Initially (status Bl) box 2 is empty ... "Read number on blades". ")
Selecting, by the control module, a new order and transmitting the selected new order to the speech synthesizer module based at least in part on a result of the task execution verification, and (Ayabakan: Paragraph 43, "As soon as the sensor recognizes that the blades are removed by the operator, the next voice instruction "Put blades in box 2" is generated and sent to the wearable audio output device. FIG. 4 illustrates the status Bl, B2, B3 of boxes box 1, box 2, and box 3 during the blade change actions. Initially (status Bl) box 2 is empty ... ")
Ayabakan teaches a method for verbal giving and confirmation of instructions, however, in the analogous art of speech recognition and synthesizing Safdi teaches the generating of a report based on verbal input.
Analyzing, by a speech recognition module, the one or more verbal reports and transcribing the task execution into digital data, and (Safdi: Paragraph 150, " ... physician may utilize an embodiment of the computer 11 that includes the microphone 36 and speaker 46, or the wireless headset. .. Alternatively, the physician may use the computer 11 to convert voiced utterances into machine readable input. The physician may utilize report templates stored in the system to interface with data gathered before, during, or after the endoscopic procedure and automatically generate text and/or sections for the endoscopic procedure report ... "; Paragraph 152, "accept voiced utterances of the user and convert them into data, generate text for reports or other documentation from stored data, store information related to medical procedures, interface with various equipment connected to the computer 11, selectively accept voiced utterances of the user in response to actions of the user or interfaces from equipment connected to the computer 11, and monitor data to prevent mistakes, such as determine patient drug allergies, cross reactions with medications, and other drug interactions, among other mistakes ... ")
Generating, by the computer system, a report relating to the task execution transcribed into digital data and the result of the task execution verification for validating the batch. (Safdi: Paragraph 150, " ... physician may utilize an embodiment of the computer 11 that includes the microphone 36 and speaker 46, or the wireless headset ... Alternatively, the physician may use the computer 11 to convert voiced utterances into machine readable input. The physician may utilize report templates stored in the system to interface with data gathered before, during, or after the endoscopic procedure and automatically generate text and/or sections for the endoscopic procedure report. .. "; Paragraph 152, "accept voiced utterances of the user and convert them into data, generate text for reports or other documentation from stored data, store information related to medical procedures, interface with various equipment connected to the computer 11, selectively accept voiced utterances of the user in response to actions of the user or interfaces from equipment connected to the computer 11, and monitor data to prevent mistakes, such as determine patient drug allergies, cross reactions with medications, and other drug interactions, among other mistakes ... ")
Ayabakan in view of Safdi do not explicitly mention a batch, nor the verification of a batch, however, in analogous art of medical technology, Poteet discloses the following:
... for a batch ... (Poteet: Paragraph 16, "Traditionally, drug/chemical quality is evaluated by obtaining select samples of individual pills or doses at some point after production. Individual samples are sacrificed for quality control testing and the results are extrapolated to the entire batch. Consequently, a significant portion of every batch of manufactured medications is never subjected to direct quality control testing (for purity or dosage) prior to being administered.
... quality of the batch ... (Poteet: Paragraph 21, "the system can provide a non­invasive means for directly measuring and identifying chemicals and drugs (or containers suspected of containing such materials) at ports of entry or during routines law enforcement activities. Similarly, the invention can be used a local pharmacies to verify the quality of prepared and individually formulated medications and is also applicable to home health care uses whereby the patient can validate their own medications prior to use.")
If the quality of the batch is validated, releasing the batch (Poteet: Paragraph 75, "the dispensation/disposal process begins at step S410 when a treating physician prescribes a drug or other medication. The process then moves to step S420 where the information from step S410 is transmitted to a pharmacy or other initial drug distribution point. The transmission of information from a treating physician to a pharmacy in step S420 can include transmission via the Internet, by telephone, via prescription or any other method of communicating such information. Next, in step S430, the pharmacy fills the prescription. As part of the process for filling the prescription, step S430 can include verifying the medication dispensed in accordance with the process described above in FIG. 3. The process next moves to step S440 in which the drug/medication is delivered to the location at or within a healthcare facility where the drug or medication will be given to a patient. Step S440 can include storing the drug/medication until the time of administration and/or verifying the drug/medication dispensed in accordance with the process described above in FIG. 3. Next, in step S450, a nurse or other caregiver obtains or receives the drug/medication to be administered. Step S450 can include verifying the medication dispensed in accordance with the process described above in FIG. 3. The process then moves to step S460 where the drug/medication is administered to the patient. Step S460 can include verifying the medication dispensed in accordance with the process described above in FIG. 3. In particular, step S460 can include scanning the medication at the time of administration in accordance with the process described above in FIG. 3 in order to check for adverse drug interactions. Step S460 can also include, among other things, scanning a patient's identification bracelet or other personalized identifiers to track drug administration(s), to update patient records and/or to update billing and insurance information. The process can then move to step S470 in which waste materials, including in particular excess drugs/medications, are disposed. Step S470 can include verifying the drugs/medications have been properly disposed (and-not otherwise substituted or diverted) in accordance with the process described above in FIG. 3.") Examiner interprets the medication dispersed to be equivalent to a batch.

Ayabakan teaches a method for the auditory guidance and verbal confirmation of following steps. Safdi teaches a method of generating a report from verbal data received during the conducting of a task. Poteet discloses an invention for the validating of quality, quantity, and type of medications At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ayabakan with the teachings of Safdi as taught by Safdi (Safdi: Paragraph 152, "selectively accept voiced utterances of the user in response to actions of the user or interfaces from equipment connected to the computer 11, and monitor data to prevent mistakes ... "). Further it would have been obvious to one of ordinary skill in the art to combine the methods of Ayabakan in view of Safdi with the teachings of Poteet as taught by Poteet (Poteet: Paragraph 21, "the system can provide a non-invasive means for directly measuring and identifying chemicals and drugs (or containers suspected of containing such materials) at ports of entry or during routines law enforcement activities. Similarly, the invention can be used a local pharmacies to verify the quality of prepared and individually formulated medications and is also applicable to home health care uses whereby the patient can validate their own medications prior to use.")

Claim(s) 2 and 10 –
Ayabakan in view of Safdi and Poteet teach the limitations of claims 1 and 7 
Ayabakan further teaches:
Wherein the speech recognition module is associated with a specific grammar to receive the one or more verbal reports and to ensure data integrity (Ayabakan: Paragraph 43, "The operator can confirm the instructions with "OK" CL Then the machine 100 automatically moves out the used blades and automatically opens the security cover of the machine ... ")

Claim(s) 3 –
Ayabakan in view of Safdi and Poteet teach the limitations of claims 1
Ayabakan further teaches:
Wherein the recipe is previously entered in the computer system (Ayabakan: Paragraph 12, " ... data storage component of the machine stores capability restoration data including technical instructions regarding action to be performed by the operator. The technical instructions are a basis for the voice instructions to be generated. For example, the capability restoration data may be configurable by a user (that can be different from the operator).")

Claim(s) 4 –
Ayabakan in view of Safdi and Poteet teach the limitations of claims 1
Ayabakan further teaches:
Wherein the computer system interfaces with other computer systems for the verification of the task ((Ayabakan: Paragraph 15," ... such confirmation may be received from the operator via voice instructions, or from a wearable sensor device of the operator. The confirmation may also be received from machine internal components (e.g., production tools, sensors, capability determination component) in cases where the machine is able, on its own, to determine that the action was completed.")
Claim(s) 6 –
Ayabakan in view of Safdi and Poteet teach the limitations of claim 1 
Ayabakan does not teach the following, however, Safdi discloses the following:
Wherein the task execution is stored via the computer (Safdi: Paragraph 152, "store information related to medical procedures, interface with various equipment connected to the computer 11, selectively accept voiced utterances of the user in response to actions of the user or interfaces from equipment connected to the computer 11 ... ")

Ayabakan teaches a method for the auditory guidance and verbal confirmation of following steps. Safdi teaches a method of generating a report from verbal data received during the conducting of a task. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ayabakan with the teachings of Safdi as taught by Safdi (Safdi: Paragraph 152, "selectively accept voiced utterances of the user in response to actions of the user or interfaces from equipment connected to the computer 11, and monitor data to prevent mistakes ... ")

Claim(s) 8 –
Ayabakan in view of Safdi and Poteet teach the limitations of claim 7 
Ayabakan further teaches the following:
Further comprising instruction to integrate the result of the verification of the task execution into the selection of the new order (Ayabakan: Fig.2; Fig.3; Paragraph 43, "As soon as the sensor recognizes that the blades are removed by the operator, the next voice instruction ... ")

Claim(s) 9 –
	Ayabakan in view of Safdi and Poteet teach the limitations of claim 7 
Ayabakan further teaches the following:
Further comprising instructions for a module to aid in drafting the recipe (Ayabakan: Paragraph 11," ... voice instruction generator component generates voice instructions for an operator."; Paragraph 12, " ... a data storage component of the machine stores capability restoration data including technical instructions regarding action to be performed by the operator. The technical instructions are a basis for the voice instructions to be generated ... ") The examiner interprets the act of drafting the recipe to be equivalent to the generation of instructions in of applicant's specification.

Claim(s) 11 –
	Ayabakan in view of Safdi and Poteet teach the limitations of claim 7 
Ayabakan further teaches the following:
Further comprising instructions to integrate the external data when verifying the task execution (Ayabakan: Paragraph 15, " ... such confirmation may be received from the operator via voice instructions, or from a wearable sensor device of the operator. The confirmation may also be received from machine internal components (e.g., production tools, sensors, capability determination component) in cases where the machine is able, on its own, to determine that the action was completed ... "; Paragraph 26," ... appropriate sensors S 1, S2, S3 that may be integrated in the machine I 00, or that may be provided by external measurement devices…)

Claim(s) 12 –
	Ayabakan in view of Safdi and Poteet teach the limitations of claim 7 
Ayabakan further teaches the following:
Wherein the algorithm analyzes the one or more verbal reports by comparison with the expected information, previously entered in the recipe, said expected information being selected from the group consisting of a value, a range of values, a term, and an expression (Ayabakan: Paragraph 33, "As long as the sensed values are in predefined tolerance ranges, the values are continuously monitored and cable processing continues ... "; Paragraph 43, "The operator can confirm the instructions with "OK" ... As soon as the sensor recognizes that the blades are removed by the operator, the next voice instruction "Put blades in box 2" is generated and sent to the wearable audio output device. FIG. 4 illustrates the status B 1, B2, B3 of boxes box 1, box 2 and box 3 during the blade change actions. Initially (status B 1) box 2 is empty ... "Read number on blades". ")

Claim(s) 13 –
	Ayabakan in view of Safdi and Poteet teach the limitations of claim 7 
Ayabakan does not teach the following, however, Safdi discloses the following:
Further comprising instructions to draft a report relating to the task execution (Safdi: Paragraph 152, "configured to accept voiced utterances from the user to navigate throughout the system 10, accept voiced utterances of the user and convert them into data, generate text for reports or other documentation from stored data ... ")

Ayabakan teaches a method for the auditory guidance and verbal confirmation of following steps. Safdi teaches a method of generating a report from verbal data received during the conducting of a task. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ayabakan with the teachings of Safdi as taught by Safdi (Safdi: Paragraph 152, "selectively accept voiced utterances of the user in response to actions of the user or interfaces from equipment connected to the computer 11, and monitor data to prevent mistakes ... ")

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/            Examiner, Art Unit 3624                                                                                                                                                                                            
/MEHMET YESILDAG/            Primary Examiner, Art Unit 3624